DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 11 August 2022.  As directed by the amendment: claims 1, 3, 4, 7, 8, 10, 11 & 14 have been amended, no claims have been cancelled, and claim 15 has been added.  Thus, claims 1-15 are presently pending in this application. Claims 8-14 remain withdrawn from further consideration as being directed to a nonelected invention. 
Applicant’s amendments have overcome the objections and 35 U.S.C. 112(b) rejections set forth in the previous office action. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Parker (US 3,913,703; cited in previous action) in view of Nakamura et al. (US 2006/0112556; cited in applicant’s IDS received 29 July 2019; hereafter Nakamura).
Regarding claim 1, Parker discloses (fig. 4) a pipe (90) comprising: 
a flow dividing portion (116) that divides a flow of a fluid;
a first passage (incl. helical section 110, inlet 112 and outlet 114) and a second passage (straight passage within tube 102) through which portions of the fluid flow divided at the flow dividing portion flow in parallel with each other (see fig. 4 and, e.g., col. 5, lines 6-36); 
a flow joining portion (122) at which the fluid flowing through the first passage and the fluid flowing through the second passage join together (as shown in fig 4, fluid in the helical first passage rejoins fluid in the straight second passage within the tube 102 to exit the device; see col. 5, lines 37-55); and 
an outer pipe (incl. 92, 94, 96) and an inner pipe (incl. 102 & 108) constituting a double pipe, 
wherein the first passage and the second passage are different in flow path length from each other (i.e. the first passage being longer than the second passage by nature of helical winding about the straight passage; see abstract, lines 1-6 & col. 5, lines 24-29 & 41-48), 
the first passage (110, 112, 114) is defined between the inner pipe and the outer pipe, 
the second passage is defined inside the inner pipe (as shown), 
a groove portion (i.e. helical portion 110 of the first passage) extending in a longitudinal direction of the inner pipe is formed on an outer surface of the inner pipe (as shown in fig. 4), and the groove portion has a shape recessed radially inward from a crest portion of the inner pipe (i.e. the groove portion 110 has a shape recessed radially inward from a crest portion / outermost diameter defined by baffle element 108).

Regarding the limitations wherein the pipe is a “refrigerant pipe” and wherein the fluid flowing therein is “a refrigerant”, as set forth in MPEP § 2115, the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. Moreover, the use of double pipes with refrigerants is generally known in the art (e.g., see Nakamura below. See also US 2007/0204927 to Yamashita et al., cited in the prior action). 

Parker does not explicitly disclose the additional limitation wherein the groove portion has a shape recessed radially inward from a crest portion of the inner pipe such that the inner pipe has a bellows shape. 

Nakamura teaches (e.g., figs. 1 & 2) a refrigerant pipe (10) comprising: 
a first passage (10a) and a second passage (within inner pipe 11); 
an outer pipe (12) and an inner pipe (11) constituting a double pipe, 
wherein the first passage and the second passage are different in flow path length from each other (i.e., the first passage is a spiral / helical flow path surrounding the inner pipe and is thus longer than the second passage which passes through the inner pipe), 
the first passage (10a) is defined between the inner pipe (11) and the outer pipe (12), 
the second passage is defined inside the inner pipe (11), 
a groove portion (incl. 11b & 11c) extending in a longitudinal direction of the inner pipe is formed on an outer surface of the inner pipe (as shown), and 
the groove portion has a shape recessed radially inward from a crest portion of the inner pipe such that the inner pipe has a bellows shape (as shown in figs. 1 & 2; especially in fig. 2 at the portion comprising spiral groove portion 11c).

Nakamura further teaches that forming such a groove in the outer surface of the inner pipe provides for a groove which can be easily uniformly formed regardless of the pipe length (e.g., para. 16, lines 14-16), and that the refrigerant pipe / double pipe assembly may be bent to prevent interferences with other objects (para. 41, lines 1-5). 

As set forth in MPEP § 2141.03(I), "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the pipe of Parker such that the groove portion extending in a longitudinal direction of the inner pipe formed on the outer surface of the inner pipe has a shape recessed radially inward from a crest portion of the inner pipe such that the inner pipe has a bellows shape (i.e., by forming the groove portion as a recessed groove pressed into the outer surface of the inner pipe rather than by providing a protruding baffle structure on the outer surface, etc.), in view of the teachings of Nakamura, as the simple substitution of one known inner pipe arrangement having a helical/spiral flow guiding feature on an outer surface thereof (i.e. the original tube + spiral baffle arrangement of Parker) for another (the grooved pipe arrangement of Nakamura) to obtain predictable results (e.g., simpler assembly / reduction in parts due to elimination of the baffle element, enabling easy formation of a uniform groove regardless of pipe length, etc.). 
Such a modification would have been otherwise obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to enable the pipe to be bent to avoid interferences with other objects in the installation location, as suggested by Nakamura. 




Regarding claim 2, the pipe of Parker, as modified above, reads on the additional limitation wherein the flow dividing portion (116) and the flow joining portion (122) are ones of a plurality of through-holes formed in the inner pipe (as shown in fig. 4), the first passage and the second passage communicating with each other through the plurality of through-holes (see abstract and col. 5 lines cited above). 

Regarding claim 3, the pipe of Parker, as modified above, reads on the additional limitation wherein the flow dividing portion (116) is provided in a first end portion of the inner pipe (at inlet end 104), and the flow joining portion (122) is provided in a second end portion of the inner pipe (at outlet end 106).

Regarding claim 4, the pipe of Parker, as modified above, reads on the additional limitation wherein the plurality of through-holes include an intermediate through-hole (i.e. any of the through-holes located at the intermediate through-hole portion 118) located between the flow dividing portion (116) and the flow joining portion (122).

Regarding claim 5, the pipe of Parker, as modified above, reads on the additional limitation wherein the groove portion is a helical groove portion helically extending in the longitudinal direction of the inner pipe. 
Both the groove portion (110) of Parker and the groove portion (11c) of Nakamura are seen as being helical groove portions helically extending in the longitudinal direction of the inner pipe. Thus, when the pipe of Parker is modified in view of Nakamura, as set forth in the rejection for claim 1 above, the resulting groove portion would also be a helical groove portion helically extending in the longitudinal direction of the inner pipe. 


Regarding claim 6, Parker does not explicitly disclose the additional limitation wherein an outer diameter of the outer pipe is at least 1.1 times and not more than 1.3 times larger than an outer diameter of the inner pipe, however, as set forth in MPEP § 2144.04(IV)(A), it has been generally held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In the instant case, the only difference between the claimed invention and the device of Parker may be seen as a recitation of the relative dimensions of the outer diameter of the outer pipe and the outer diameter of the inner pipe, and it does not appear that a device having the claimed dimensions would perform differently than the prior art device. 
Additionally, as set forth in MPEP § 2144.05(II)(A), it has been generally held that where the only difference between the prior art and the claims is a change in form, proportion, or degree, such changes are unpatentable, even though changes of the kind may produce better results than prior inventions. In the instant case, the only difference between the claimed invention and the device of Parker may be seen as a change in form or proportion (e.g., a change in the relative proportions of the outer diameter of the outer pipe to the outer diameter of the inner pipe), such a change therefore being unpatentable even if the change were to produce better results in some aspect. 
Finally, is it noted that the applicant’s specification does not appear to set forth any evidence of criticality or unexpected results attributed to the claimed range wherein an outer diameter of the outer pipe is “at least 1.1 times and not more than 1.3 times larger than an outer diameter of the inner pipe”. 
As a result, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the pipe of Parker to have an outer diameter of the outer pipe of at least 1.1 times and not more than 1.3 times larger than an outer diameter of the inner pipe as such a modification amounts to a change in relative dimensions or otherwise a change in form or proportion, and changes of the type have been generally held to be unpatentable over the prior art, as otherwise noted above.

Regarding claim 7, the pipe of Parker, as modified above, reads on the additional limitation wherein ends of the outer pipe in the longitudinal direction (i.e. end portions 94 & 96 of the outer pipe) are shrunk (i.e. tapered / narrowed, as understood) to be in contact with the outer surface of the inner pipe (at 98 & 100, as shown).
It is noted that Nakamura also teaches that the ends (12b) of the outer pipe (12) are configured to be in contact with the outer surface of the inner pipe (para. 37, lines 10-16, e.g., “[e]ach connection member 12b is engaged with and connected to a surface of a corresponding end portion of the inner pipe 11”). Nakamura further suggests that such a connection may be formed by soldering / welding, however, O-rings or end caps may also be used (para. 74).

Regarding claim 15, Parker discloses (fig. 4) a pipe (90) comprising: 
a flow dividing portion (116) that divides a flow of a fluid;
a first passage (incl. helical section 110, inlet 112 and outlet 114) and a second passage (straight passage within tube 102) through which portions of the fluid flow divided at the flow dividing portion flow in parallel with each other (see fig. 4 and, e.g., col. 5, lines 6-36); 
a flow joining portion (122) at which the fluid flowing through the first passage and the fluid flowing through the second passage join together (as shown in fig 4, fluid in the helical first passage rejoins fluid in the straight second passage within the tube 102 to exit the device; see col. 5, lines 37-55); and 
an outer pipe (92, 94, 96) and an inner pipe (incl. 102 & 108) constituting a double pipe, 
wherein the first passage and the second passage are different in flow path length from each other (i.e. the first passage being longer than the second passage by nature of helical winding about the straight passage; see abstract, lines 1-6 & col. 5, lines 24-29 & 41-48), 
the first passage (110, 112, 114) is defined between the inner pipe and the outer pipe,
the second passage is defined inside the inner pipe (as shown), 
a groove portion (i.e. helical portion 110 of the first passage) extending in a longitudinal direction of the inner pipe is formed on an outer surface of the inner pipe (as shown in fig. 4),
the groove portion has a shape recessed radially inward from a crest portion of the inner pipe (i.e. the groove portion 110 has a shape recessed radially inward from a crest portion / outermost diameter defined by baffle element 108), and
ends of the outer pipe in the longitudinal direction (i.e. end portions 94 & 96 of the outer pipe) are shrunk (i.e. tapered / narrowed, as understood) to be in contact with the outer surface of the inner pipe (at 98 & 100, as shown). 

Regarding the limitations wherein the pipe is a “refrigerant pipe” and wherein the fluid flowing therein is “a refrigerant”, as set forth in MPEP § 2115, the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. Moreover, the use of double pipes with refrigerants is generally known in the art (e.g., see Nakamura below. See also US 2007/0204927 to Yamashita et al., cited in the prior action). 

Parker does not explicitly disclose the additional limitations wherein the groove portion has a shape recessed radially inward from a crest portion of the inner pipe such that the inner pipe has a bellows shape, wherein the double pipe has a bent portion, wherein a part of the outer pipe forming the bent portion is in contact with the outer surface of the inner pipe, and 
remaining parts of the outer pipe are spaced from the outer surface of the inner pipe.

Nakamura teaches (e.g., figs. 1 & 2) a refrigerant pipe (10) comprising: 
a first passage (10a) and a second passage (within inner pipe 11); 
an outer pipe (12) and an inner pipe (11) constituting a double pipe, 
wherein the first passage and the second passage are different in flow path length from each other (i.e., the first passage is a spiral / helical flow path surrounding the inner pipe and is thus longer than the second passage which passes through the inner pipe), 
the first passage (10a) is defined between the inner pipe (11) and the outer pipe (12), 
the second passage is defined inside the inner pipe (11), 
a groove portion (incl. 11b & 11c) extending in a longitudinal direction of the inner pipe is formed on an outer surface of the inner pipe (as shown), and 
the groove portion has a shape recessed radially inward from a crest portion of the inner pipe such that the inner pipe has a bellows shape (as shown in figs. 1 & 2; especially in fig. 2 at the portion comprising spiral groove portion 11c), 
the double pipe has a bent portion (para. 41, lines 1-5: “[t]he double-wall pipe 10 includes a plurality of bent portions (not shown), which are bent to prevent interferences….”), 
ends of the outer pipe (12b) in the longitudinal direction are configured to be in contact with the outer surface of the inner pipe (para. 37, lines 10-16), 
a part of the outer pipe forming the bent portion is in contact with the outer surface of the inner pipe (para. 39, lines 29-33: “the ridge line portions may contact the inner peripheral surface of the outer pipe 12 in a case where the double wall pipe is formed into a required pipe shape (e.g., the double-wall pipe 10 is bent.)”), and 
remaining parts of the outer pipe are spaced from the outer surface of the inner pipe (para. 39, lines 27-29: “there may be a slight clearance between an inner peripheral surface of the outer pipe 12 and the summit portions (i.e. ridge line portions).”
Nakamura further teaches that forming such a groove in the outer surface of the inner pipe provides for a groove which can be easily uniformly formed regardless of the pipe length (e.g., para. 16, lines 14-16). 

As set forth in MPEP § 2141.03(I), "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the pipe of Parker such that the groove portion extending in a longitudinal direction of the inner pipe formed on the outer surface of the inner pipe has a shape recessed radially inward from a crest portion of the inner pipe such that the inner pipe has a bellows shape (i.e., by forming the groove portion as a recessed groove pressed into the outer surface of the inner pipe rather than by providing a protruding baffle structure on the outer surface, etc.), wherein the double pipe has a bent portion, wherein a part of the outer pipe forming the bent portion (i.e., an inner peripheral surface thereof) is in contact with the outer surface of the inner pipe (i.e. a crest / ridge portion of the inner pipe), and remaining parts of the outer pipe (i.e. at parts other than the ends and the bent portion) are spaced from the outer surface of the inner pipe (via a slight clearance between the outer pipe and the crest / ridge portions of the inner pipe where the pipe is not bent, etc.), in view of the teachings of Nakamura, as the use of a known technique (i.e. providing an inner pipe of a double pipe to have a recessed helical groove pressed into the outer surface of the inner pipe, and formed to initially have a slight clearance between crest/ridge portions of the inner pipe and an inner peripheral surface of the outer pipe, wherein the double pipe is bendable to achieve a desired configuration, whereupon the crest/ridge portions of the inner pipe contact the inner peripheral surface of the outer pipe when bent; as in Nakamura), to improve a similar device (the double pipe of Parker, having a helical passage between the inner and outer pipes) in the same way (e.g., to enable the pipe to be bent to avoid interferences with other objects in the installation location, as suggested by Nakamura; also providing for simpler assembly / reduction in parts due to elimination of the baffle element, and enabling easy formation of a uniform groove regardless of pipe length, etc.). 
Response to Arguments
Applicant's arguments filed 11 August 2022 have been fully considered, however, applicant’s amendments to the claims have overcome the grounds of rejection set forth in the previous action. New grounds of rejection have been applied to the amended claims in this action, as necessitated by applicant’s amendments. 
The following comments are provided to address arguments which may remain relevant to the new grounds of rejection or otherwise to provide clarity of the record. 
In applicant’s interview summary, applicant states that “[d]uring the interview, the Examiner indicated that the above amended and new claims appear to overcome the current objection and rejections of record and, pending further search and consideration, may be in condition for allowance”. As set forth in the examiner’s interview summary, while the examiner indicated that the amended claims appear to overcome the rejections of record, no statements were made or intended to suggest that the claims “may be in condition for allowance”. Rather, as noted by the applicant, the examiner noted that further search and consideration would be required before any determination on patentability could be made. Further, the examiner noted that several previously cited references appeared relevant to the claimed subject matter. In any event, the new and amended claims have been rejected on new grounds in this action, as set forth above.
Regarding applicant’s arguments directed to Parker, as above, it is noted that applicant’s amendments have overcome the grounds of rejection set forth in the previous action but new grounds of rejection over Parker in view of Nakamura have been provided in this action. 
Applicant’s arguments that Parker “alone or in combination with any of the other references cited”, and similar statements, are not persuasive as they were provided before issuance of the current grounds of rejection do not necessarily apply to the current grounds of rejection. To the extent that Parker is seen as failing to disclose or suggest one or more claimed features, it is noted that these features (in general) are either taught by Nakamura herein, or are obvious based on other articulated reasoning, as set forth in this action. 
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753